DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 and 8/14/2020 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Migliorini on March 16, 2021.
The application has been amended as follows: 
The Abstract is amended as Follows:
This disclosure relates to compositions and methods of making an additized fuel composition comprising a base fuel composition and a randomly branched nitrate composition. The randomly branched nitrate composition includes a plurality of primary nitrate molecules, each molecule therein having an empirical chemical formula of CnN03, wherein Cn is a branched aliphatic moiety which may be the same or different for each molecule, n is an integer selected from the group consisting of 8, 9, 10, 11 and 12, at least one carbon atom in the branched aliphatic moiety being bound to three or more 
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the prior art teaches using various alkyl nitrates to enhance fuels such as biofuels, diesel and gasoline including ignition and combustion qualities such as:
Cunningham, Kulinowski, Henly (EP 0,457,589A1) while teaching fuels with improved NOx where the fuels are middle distillates such as diesel fuels and comprise a nitrate combustion improver where open or more nitrates maybe used and may have allyl groups of 2-10 carbons and may be branched does not teach the claimed branching index.
Cannella et al (US 2014/0331953) teaches anti knock properties in a gasoline fuel having a nitrate additive including isomers of nitrates which include those having 6-12 carbons does not teach or suggest the claimed branching includes.  Petrucci et al (US 2010/0037513) discloses a biofuel composition comprising a cetane additive selected from branched nitrates having up to 10 carbon atoms (see claim 6 reference) but does not teach the instantly claimed branching index.
1 is an n-propyl or iso propyl radical and R2 is a branched alkyl radical having 5 carbons to improve combustion and cetane in fuels (Abstract) but does not teach the instantly claimed branching index.
“Alkyl Nitrate Formation of from the Reactions of C8-14 n-Alkanes with OH Radicals in the Presence of NOx: Measured Yields with Essential Corrections for Gas Wall Partitioning” discloses various C8-14 n- alkanes reacted with OH radicals in presence of NOx yielding alkyl nitrates with differing branches; however this reference does not teach the nitrate in a fuel or the instantly claimed branching index.
The prior art does not teach the claimed nitrate composition of a plurality of primary nitrate molecules of the claimed formula having the claimed branching index.  Even in those references where there may be more than one nitrate used which is branched, it cannot be said that this feature is necessarily inherent.  The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). Also, "[a]n invitation to investigate is not an inherent disclosure" where a prior art reference "discloses no more than a broad genus of potential applications of its discoveries." Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1367, 71 USPQ2d 1081, 1091 (Fed. Cir. 2004) (explaining that "[a] prior art reference that discloses a genus still does not inherently disclose all species within that 
As such the claimed invention is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this action for various fuels having nitrate additives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796